EXHIBIT 10.24

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER (this
“Amendment”) is dated as of the 4th day of February, 2011 by and among DELTIC
TIMBER CORPORATION, a Delaware corporation (the “Borrower”) and SUNTRUST BANK,
JPMORGAN CHASE BANK, N.A., AMERICAN AGCREDIT, PCA, WELLS FARGO BANK, N.A.,
REGIONS BANK (for itself and as successor to AmSouth Bank), BANCORPSOUTH BANK,
BANK OF AMERICA, N.A., IBERIABANK (the foregoing financial institutions,
collectively, the “Lenders”), and SUNTRUST BANK, in its capacity as Issuing
Bank, Swingline Lender and Administrative Agent (the “Administrative Agent”) for
the Lenders.

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Revolving Credit Agreement dated as of September 9, 2005 (as
amended prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1. Specific Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars (in amounts, unless otherwise specified herein, equal to
100% of such obligations), with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Revolving Loan, make a payment to the Issuing Bank in respect of a Letter of
Credit (including failure to make a payment in respect of an LC Disbursement)
and/or make a payment to the Swingline Lender in respect of a Swingline Loan
(each, a “funding obligation”), (ii) such Lender has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder or has defaulted on its funding obligations under any other
loan agreement, credit agreement or similar or other financing agreement unless
such Lender’s failure is based on such Lender’s reasonable and good faith
determination



--------------------------------------------------------------------------------

that the conditions precedent to funding such obligation have not been satisfied
and such Lender has notified the Administrative Agent in writing of the same,
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Employee Benefit Plan” has that meaning as defined in Section 3(3) of ERISA and
for which the Borrower or an ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by the Borrower or its ERISA Affiliates or on behalf of beneficiaries of such
participants.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Patriot Act” has the meaning set forth in Section 10.14.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender, or
(ii) whose Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that such Person will
not comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement unless such failure is
based on such Person’s reasonable and good faith determination that the

 

- 2 -



--------------------------------------------------------------------------------

conditions precedent to funding such obligation have not been satisfied. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Qualified Plan” means an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

(b) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the terms “Change in Law”, “ERISA”, “ERISA Affiliate”, “ERISA Event”, “Plan” and
“Required Lenders” therein and substituting in lieu thereof the following
definitions in their entirety:

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) compliance by
any Lender (or its Applicable Lending Office) or the Issuing Bank (or for
purposes of Section 2.17(b), by such Lender’s or Issuing Bank’s holding company,
if applicable) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute including any regulations
promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 303 of
ERISA and Section 430 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means with respect to the Borrower or any ERISA Affiliate, (i) any
“reportable event”, as defined in Section 4043 of ERISA with respect to a Plan
(other than an event for which the 30-day notice period is waived); (ii) the
failure to make required contributions when due to a Multiemployer Plan or Plan
or the imposition of a Lien in favor of a Plan under Section 430(k) of the Code
or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iv) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, or the imposition of an Lien in favor of the PBGC
under Title IV of ERISA; (v) the receipt from the PBGC or a plan administrator
appointed by the PBGC of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (vi) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of

 

- 3 -



--------------------------------------------------------------------------------

ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan or for the imposition of liability under Section 4069
or 4212(c) of ERISA; (vii) the incurrence of any liability with respect to the
withdrawal or partial withdrawal from any Plan including the withdrawal from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (viii) the incurrence of any Withdrawal Liability with respect to any
Multiemployer Plan; (ix) the receipt of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
or (x) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).

“Plan” means any Employee Benefit Plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect of which the Borrower or any ERISA Affiliate either
(i) maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them (or on behalf of
beneficiaries of such participants) or (ii) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or a “contributing sponsor” (as defined in
ERISA Section 4001(a)(13)).

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure; provided, however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders.

(c) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Revolving Commitment Termination Date,” or “Commitment
Termination Date,” and substituting in lieu thereof the following:

“Revolving Commitment Termination Date,” or “Commitment Termination Date” means
the earliest of (i) September 9, 2015, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.8 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

(d) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Fixed Charge Coverage Ratio” in its entirety.

 

- 4 -



--------------------------------------------------------------------------------

(e) Section 2.8 of the Credit Agreement is hereby amended by adding the
following new subsection (c) at the end thereof:

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.24 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

(f) Section 2.13 of the Credit Agreement is hereby amended by adding the
following new subsection (e) at the end thereof:

(e) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to subsections
(b) and (c) of this Section (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees), or any amendment fees
hereafter offered to any Lender, and the pro rata payment provisions of
Section 2.20 will automatically be deemed adjusted to reflect the provisions of
this Section; provided that (a) to the extent that a portion of the LC Exposure
of a Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
subsection (a)(i) of Section 2.24, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Commitments and (b) to the extent any portion of such LC
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank.

(g) Section 2.17 of the Credit Agreement is hereby amended by re-numbering the
existing subsection (a)(ii) as subsection (a)(iii) and inserting the following
new subsection (a)(ii) in the appropriate numerical order:

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.19 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(h) Section 2.20 of the Credit Agreement is hereby amended by deleting
subsection (b) thereof in its entirety and substituting in lieu thereof the
following:

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable

 

- 5 -



--------------------------------------------------------------------------------

expenses of the Administrative Agent then due and payable pursuant to any of the
Loan Documents, (ii) second, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (iii) third, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties, and
(iv) fourth, towards payment of all other Obligations then due, ratably among
the parties entitled thereto in accordance with the amounts of such Obligations
then due to such parties.

(i) Section 2.22 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu thereof the following:

Section 2.22. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.17, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.19, (c) any Lender is a Defaulting Lender, or (d) in connection
with any proposed amendment, waiver, or consent, the consent of all of the
Lenders, or all of the Lenders directly affected thereby, is required pursuant
to Section 10.2, and any such Lender refuses to consent to such amendment,
waiver or consent as to which the Required Lenders have consented, then, in each
case, the Borrower may, at its sole expense and effort (but without prejudice to
any rights or remedies the Borrower may have against such Defaulting Lender),
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender but excluding any Defaulting
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) prior to, or contemporaneous with, the replacement of such
Lender, such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including, without
limitation, any amounts then due and owing under Section 2.17 and/or
Section 2.19), from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.17 or payments
required to be made pursuant to Section 2.19, such assignment will result in a
reduction in such compensation or payments.

(j) Section 2.23 of the Credit Agreement is hereby amended by deleting
subsection (j) thereof in its entirety and substituting in lieu thereof the
following:

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits

 

- 6 -



--------------------------------------------------------------------------------

(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce on
any date any Letter of Credit may be issued) and (iii) the Borrower shall
specify the foregoing in each letter of credit application submitted for the
issuance of a Letter of Credit.

(k) The Credit Agreement is hereby further amended by inserting the following
new Section 2.24 in the appropriate numerical order:

Section 2.24. Defaulting Lenders.

(a) If any Lender becomes, and during the period it remains, a Defaulting Lender
or Potential Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement:

(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the below proviso in this clause (i), automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments; provided that (a) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated, for any reason, or with respect to the LC Exposure and Swingline
Exposure of any Potential Defaulting Lender, the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender or such Potential
Defaulting Lender, or (b) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that (a) the sum of each Non-Defaulting Lender’s Revolving Credit Exposure may
not in any event exceed the Revolving Commitment of such Non-Defaulting Lender,
and (b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the

 

- 7-



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender or Potential Defaulting Lender, or cause
such Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting
Lender;

(iii) except as otherwise provided herein, any amount paid by the Borrower for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will be retained
by the Administrative Agent in a segregated non-interest bearing account until
the termination of the Revolving Commitments at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender under this
Agreement, third, if so determined by the Administrative Agent or requested by
the Issuing Bank or Swingline Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Swingline Loan or Letter of Credit, fourth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against that Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement, fifth,
so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and sixth,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this clause (iii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing that any Defaulting Lender should no longer be
deemed to be a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, the LC Exposure and the Swingline Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Commitment,
and such Lender will purchase at par such portion of outstanding Revolving Loans
of the other Lenders and/or make such other adjustments as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Exposure of
the Lenders to be on a pro rata basis in accordance with their respective
Revolving Commitments, whereupon such Lender will cease to be a Defaulting
Lender or

 

- 8 -



--------------------------------------------------------------------------------

Potential Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing), and if any cash collateral has been
posted with respect to such Defaulting Lender or Potential Defaulting Lender,
the Administrative Agent will promptly return such cash collateral to the
Borrower; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder.

(l) Section 2.24 of the Credit Agreement is hereby amended by renumbering such
Section as Section 2.25.

(m) Section 3.2 of the Credit Agreement is hereby amended by adding the
following after subsection (d) thereof:

In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loans, unless in
each case it is satisfied that all related LC Exposure and Swingline Exposure of
such Defaulting Lender or Potential Defaulting Lender is fully covered or
eliminated by any combination satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, of the following:

(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit and Swingline Exposure, to the Non-Defaulting Lenders as provided in
Section 2.24(a)(i); and

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.24(a)(ii), the Borrower Cash
Collateralizes its payment and reimbursement obligations with respect to such
Letter of Credit or Swingline Loan in an amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of such Letter of
Credit or Swingline Loan, or the Borrower makes other arrangements satisfactory
to the Administrative Agent, the Issuing Bank and the Swingline Lender, as the
case may be, to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender;

provided that (a) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver

 

- 9 -



--------------------------------------------------------------------------------

or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or Potential Defaulting Lender, or cause such Defaulting Lender or
Potential Defaulting Lender to be a Non-Defaulting Lender.

(n) Section 4.10 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu thereof the following:

Section 4.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The “benefit obligations” of all Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the “fair market value of the assets” of such Plans by more than $10,000,000. No
event has occurred since the issuance of such financial statements that would
cause the “benefit obligations” of all Plans to exceed the “fair market value of
the assets” of such Plans by the dollar amount specified in the previous
sentence. The terms “benefit obligations” and “fair market value of assets”
shall be determined by and with such terms defined in accordance with Statement
of Financial Accounting Standards No. 158.

(b) Each Employee Benefit Plan is in compliance in all material respects with
the applicable provisions ERISA, the Code and other Requirements of Law. Except
with respect to Multiemployer Plans, each Qualified Plan (I) has received a
favorable determination from the IRS applicable to the Qualified Plan’s current
remedial amendment cycle (as described in Revenue Procedure 2007-44 or “2007-44”
for short), (II) has timely filed for a favorable determination letter from the
IRS during its staggered remedial amendment cycle (as defined in 2007-44) and
such application is currently being processed by the IRS, (III) has filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (IV) is maintained under a prototype or
volume submitter plan and may rely upon a favorable opinion or letter issued by
the IRS with respect to such prototype or volume submitter plan. No event has
occurred which would cause the loss of the Borrower’s or any ERISA Affiliate’s
reliance on the Qualified Plan’s favorable determination letter or opinion or
advisory letter.

(c) With respect to any Employee Benefit Plan that is a retiree welfare benefit
arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with Statement of Financial Accounting Standards
No. 106.

(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
a Employee Benefit Plan; (ii) there

 

- 10 -



--------------------------------------------------------------------------------

are no violations of the fiduciary responsibility rules with respect to any
Employee Benefit Plan; and (iii) neither the Borrower nor ERISA Affiliate has
engaged in a non-exempt “prohibited transaction,” as defined in Section 406 of
ERISA and Section 4975 of the Code, in connection with any Employee Benefit
Plan, that would subject the Borrower to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Code.

(o) Section 5.1 of the Credit Agreement is hereby amended by adding the
following after subsection (f) thereof:

In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin for such Applicable Period shall be determined in accordance with the
corrected Compliance Certificate, and (iii) the Borrower shall immediately pay
to the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent to the Obligations. This
Section 5.1 shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.13(c) and Article VIII.

(p) Section 6.2 of the Credit Agreement is hereby deleted in its entirety and
the words “[Intentionally omitted]” shall be substituted in lieu thereof.

(q) Section 7.4 of the Credit Agreement is hereby amended by deleting subsection
(g) thereof in its entirety and substituting in lieu thereof the following:

(g) Investments consisting of the Acquisition of assets of or equity interests
in a Person provided: (i) such Acquisition would not cause the Leverage Ratio or
the Minimum Timber Market Value covenants (each calculated on a Pro Forma Basis
taking into account such Acquisition) to be violated; (ii) no Default or Event
of Default exists or would exist taking into account such Acquisition; and
(iii) the Administrative Agent has received prior to such Acquisition, a Pro
Forma Compliance Certificate demonstrating compliance with clause (ii) of this
subsection.

(r) The Credit Agreement is hereby further amended by inserting the following
new Section 7.13 at the end of Article VII thereof:

Section 7.13. Government Regulation. Neither the Borrower nor any of its
Subsidiaries will (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or

 

- 11 -



--------------------------------------------------------------------------------

from otherwise conducting business with the Loan Parties, or (b) fail to provide
documentary and other evidence of the identity of the Loan Parties as may be
requested by the Lenders or the Administrative Agent at any time to enable the
Lenders or the Administrative Agent to verify the identity of the Loan Parties
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the Patriot Act.

(s) The Credit Agreement is hereby further amended by adding the following new
Section 7.14 at the end of Article VII thereof:

Section 7.14. ERISA. The Borrower will not cause or permit to occur, and will
not cause or permit any ERISA Affiliate to cause or permit to occur, an ERISA
Event to the extent such ERISA Event could reasonably be expected to have a
Material Adverse Effect.

(t) Section 9.7 of the Credit Agreement is hereby amended by adding the
following new subsection (c) in the appropriate alphabetical order:

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank and/or the Swingline Lender may,
upon prior written notice to the Borrower and the Administrative Agent, resign
as Issuing Bank or Swingline Lender, respectively, effective at the close of
business on a date specified in such notice (which date may not be less than
five Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.

(u) The Credit Agreement is hereby further amended by inserting the following
new Section 9.9 at the end of Article IX thereof:

Section 9.9. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

- 12 -



--------------------------------------------------------------------------------

(v) The Credit Agreement is hereby further amended by inserting the following
new Section 9.10 at the end of Article IX thereof:

Section 9.10. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

- 13 -



--------------------------------------------------------------------------------

(w) Section 10.2 of the Credit Agreement is hereby amended by adding the
following to the end of subsection (b) thereof:

Notwithstanding anything contained herein to the contrary, (x) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20 and
Section 10.3, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of this Section notwithstanding (i) any attempted cure
or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Administrative Agent or any Lender prior to or subsequent to the
occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of this Section).

(x) Section 10.4 of the Credit Agreement is hereby amended by adding the
following to the end of subsection (b) thereof:

No consent shall be required for any assignment except to the extent required
above in this subsection and, in addition: (A) the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and (C) the consent of the Issuing Bank
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding),
and the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.

 

- 14 -



--------------------------------------------------------------------------------

(y) The Credit Agreement is hereby further amended by inserting the following
new Section 10.14 at the end of Article X thereof:

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

(z) The Credit Agreement is hereby further amended by inserting the following
new Section 10.15 at the end of Article X thereof:

Section 10.15. No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
SunTrust Robinson Humphrey, Inc. (the “Arranger”) are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Lenders and the Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender or the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and the Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
or the Arranger has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender or the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

- 15 -



--------------------------------------------------------------------------------

(aa) Schedule I to the Credit Agreement is hereby deleted and Schedule I
attached hereto is hereby substituted in lieu thereof.

Section 2. Limited Waiver. The Borrower hereby acknowledges that Deltic Real
Estate Investment Company, a Subsidiary Loan Party, filed a Certificate of
Dissolution with the Delaware Secretary of State on April 20, 2009 resulting in
an Event of Default (the “Specified Event of Default”) under Section 7.3(a) of
the Credit Agreement. Subject to the satisfaction of the conditions set forth in
Section 6 hereof, the Lenders hereby waive the Specified Event of Default
arising from the Borrower’s failure to comply with the requirements of
Section 7.3(a) of the Credit Agreement. The Borrower acknowledges and agrees
that the limited waiver contained in the foregoing sentence shall not be deemed
to be or constitute a consent to any future action or inaction on the part of
the Borrower, shall not waive or amend (or be deemed to be or constitute a
waiver of or amendment to) any other covenant, term or provision in the Credit
Agreement or any other Loan Document, and shall not hinder, restrict or
otherwise modify the rights and remedies of the Administrative Agent or the
Lenders following the occurrence of any Default or Event of Default (whether now
existing or hereafter arising) under the Credit Agreement or any other Loan
Document.

Section 3. Reduction of Aggregate Revolving Commitments. The parties hereto
acknowledge that, prior to the effectiveness of this Amendment, COOPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”) assigned to (i) Bank of America, N.A. a portion of Rabobank’s
Revolving Commitment in the amount of $10,000,000, (ii) BancorpSouth Bank a
portion of Rabobank’s Revolving Commitment in the amount of $5,000,000 and
(iii) IBERIABANK a portion of Rabobank’s Revolving Commitment in the amount of
$25,000,000. Notwithstanding Section 2.8 of the Credit Agreement (or any other
term, provision or requirement contained in the Credit Agreement), each of the
parties hereto consents and agrees that the remaining portion of Rabobank’s
Revolving Commitment in the amount of $2,500,000 shall be terminated and of no
force and effect upon the effectiveness of this Amendment without a pro rata
reduction in the Revolving Commitment of any other Lender. Accordingly,
immediately after giving effect to this Amendment, the Aggregate Revolving
Commitment Amount shall be $297,500,000 and the Revolving Commitment of each
Lender shall be as follows:

 

Lender

   Revolving
Commitment  

SunTrust Bank

   $ 45,000,000   

American Agcredit, PCA

   $ 42,500,000   

JPMorgan Chase Bank, N.A.

   $ 42,500,000   

Regions Bank

   $ 42,500,000   

Wells Fargo Bank, N.A.

   $ 40,000,000   

BancorpSouth Bank

   $ 30,000,000   

Bank of America, N.A.

   $ 30,000,000   

IBERIABANK

   $ 25,000,000   

 

- 16 -



--------------------------------------------------------------------------------

Section 4. Other Documents. All other Loan Documents executed and delivered in
connection with the Credit Agreement are hereby amended to the extent necessary
to conform to this Amendment.

Section 5. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their respective obligations
hereunder and under the Credit Agreement, as amended by this Amendment, and the
other Loan Documents to which they are a party in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and the Loan Parties and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms.

(b) Compliance with Laws. The execution and delivery by the Borrower and the
other Loan Parties of this Amendment and the performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice or otherwise: (i) require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or
violate any Requirements of Law applicable to the Loan Parties or any judgment,
order or ruling of any Governmental Authority; (ii) violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties.

(c) Reaffirmation. As of the date of this Amendment and after giving effect to
this Amendment, the representations and warranties set forth in Article IV of
the Credit Agreement are true and correct in all material respects (except to
the extent that any such representation or warranty expressly relates to a
specified earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date, and except for changes in facts and
circumstances which are not prohibited by the terms of the Credit Agreement);
and

(d) No Default. Except for the Specified Event of Default, as of the date hereof
and after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

- 17 -



--------------------------------------------------------------------------------

Section 6. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and the other documents and agreements executed and delivered
in connection herewith.

Section 7. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent and the Lenders shall have received a counterpart
of this Amendment (and any other documents necessary to evidence the
transactions relating thereto) duly executed by the Borrower, the Guarantors,
each of the Lenders and the Administrative Agent;

(b) The Administrative Agent shall have received a certificate, dated as of the
date hereof and signed by a Responsible Officer of the Borrower in the form of
Exhibit A attached hereto;

(c) No Default or Event of Default shall exist (other than the Specified Event
of Default);

(d) The Administrative Agent shall have received, for itself and on behalf of
SunTrust Robinson Humphrey, Inc. (“STRH”) and the Lenders, the fees and expenses
contemplated by (i) that certain engagement letter dated December 1, 2010
between STRH and the Borrower, and such fees shall have been paid to the Lenders
and (ii) Section 4 hereof;

(e) The Administrative Agent shall have received a resolution of the Borrower
authorizing the execution and delivery of this Amendment and all transactions
related thereto, in form and substance satisfactory to the Administrative Agent
and its counsel;

(f) The Administrative Agent shall have received an incumbency certificate with
respect to the officers of the Borrower executing the Amendment, and
certificates of existence for the Borrower and the Guarantors;

(g) The Administrative Agent shall have received a favorable written opinion of
Jim F. Andrews, Jr., Vice President, General Counsel and Secretary of the
Borrower, addressed to the Administrative Agent and the Lenders, and covering
such matters relating to the Amendment and the transactions contemplated thereby
in form and substance satisfactory to the Administrative Agent and its counsel;

(h) The Administrative Agent shall have received certified copies of all
consents, approvals or authorizations, required to be made or obtained in
connection with the execution and delivery of the Amendment or the transactions
contemplated thereby; and

(i) The Administrative Agent shall have received such other documents as the
Administrative Agent, on behalf of the Lenders, may reasonably request.

Section 8. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective

 

- 18 -



--------------------------------------------------------------------------------

application only, unless otherwise specifically stated herein. The Credit
Agreement is hereby ratified and confirmed in all respects. Each reference to
the Credit Agreement in any of the Loan Documents (including the Credit
Agreement) shall be deemed to be a reference to the Credit Agreement, as amended
by this Amendment.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

Section 9. Further Assurances. The Borrowers agree to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 10. Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

Section 12. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

Section 13. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

Section 14. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Revolving Credit Agreement and Waiver to be duly executed by their respective
authorized officers as of the day and year first above written.

 

DELTIC TIMBER CORPORATION By:   /s/ Kenneth D. Mann Name:   Kenneth D. Mann
Title:   Vice President, Treasurer & Chief Financial Officer



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender By:   /s/ Tesha Winslow Name:   Tesha Winslow Title:   Vice
President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Kristi Parker Name:   Kristi
Parker Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By:   /s/ Janice T. Thede Name:   Janice T.
Thede Title:   Vice President



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:   /s/ Chris Howe Name:   Chris Howe Title:  
Assistant Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Kevin L. Handley Name:   Kevin L.
Handley Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Bryan W. Ford Name:   Bryan W. Ford Title:  
Senior Vice President



--------------------------------------------------------------------------------

BANCORPSOUTH BANK, as a Lender By:   /s/ David Skinner Name:   David Skinner
Title:   President - El Dorado Division



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Lisa Chrzanowski Name:   Lisa
Chrzanowski Title:   Vice President



--------------------------------------------------------------------------------

For purposes of Section 3 of this Amendment only, Rabobank has caused this
Second Amendment to Revolving Credit Agreement and Waiver to be duly executed by
its respective authorized officers as of the day and year first above written
and acknowledges the termination of its Revolving Commitment.

 

COOPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:   /s/ Jeff P. Geisbauer Name:   Jeff P. Geisbauer
Title:   Vice President

/s/ Izuml Fukushima

Executive Director



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

The undersigned, each a Guarantor, as defined in the Subsidiary Guarantee
Agreement, hereby execute this Amendment to evidence their consent thereto, as
well as the transactions contemplated thereby, and agree that the Subsidiary
Guarantee Agreement dated September 9, 2005, remains in full force and effect.

Each of the undersigned parties further: (i) agrees that the amendments
contained in the Second Amendment to Revolving Credit Agreement and Waiver dated
as of the date hereof (the “Second Amendment”) shall not in any way affect the
validity and/or enforceability of any Loan Document, or reduce, impair or
discharge the obligations of such Person thereunder and (ii) reaffirms its
continuing obligations owing to the Administrative Agent and the Lenders under
each of the other Loan Documents to which such Person is a party.

Each of the undersigned hereby represent and warrant to the Administrative Agent
and the Lenders that: (a) the execution and delivery by such Persons of this
Consent of Guarantors is within the power (corporate or otherwise) and authority
of such Persons, has been duly authorized and approved by all requisite action
on the part of the such Persons, and does not and will not contravene, breach or
conflict with any provision of applicable law or any of the charter or other
organic documents of such Persons, or any indenture, agreement, instrument or
undertaking binding on such Persons; (b) this Consent of Guarantors has been
duly executed by such Persons; and (c) the Loan Documents remain in full force
and effect and constitute the legal, valid and binding obligations of such
Persons, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights.

 

DELTIC TIMBER PURCHASERS, INC.

CHENAL PROPERTIES, INC.

CHENAL COUNTRY CLUB, INC.

By:   /s/ Kenneth D. Mann Name:   Kenneth D. Mann Title:   Treasurer (of each
listed entity) Date:   February 4, 2011



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGINS AND COMMITMENT FEE PERCENTAGE

 

(Expressed as Basis Points Per Annum)

   Revolving Credit Facility   
Consolidated Total Debt to Consolidated Total Capital    Level I    Level II   
Level III    Level IV

Facility Pricing

   <40.0%    ³40.0% &
<50.0%    ³50.0% &
<60.0%    ³60.0%

Applicable Margin for Eurodollar Loans

   150.0    175.0    200.0    225.0

Applicable Margin for Base Rate Loans

   50.0    75.0    100.0    125.0

Commitment Fee Percentage

   25.0    30.0    35.0    40.0



--------------------------------------------------------------------------------

Exhibit A

FORM OF OFFICER’S CERTIFICATE

DELTIC TIMBER CORPORATION

February 4, 2011

The undersigned, being the Vice President, Treasurer and Chief Financial Officer
of Deltic Timber Corporation (the “Borrower”), is familiar with the terms of the
Second Amendment to Revolving Credit Agreement and Waiver dated as of the date
hereof (the “Second Amendment”), which amends the terms of that certain
Revolving Credit Agreement dated as of September 9, 2005 (as amended from time
to time and in effect on the date hereof after giving effect to the Second
Amendment, the “Credit Agreement”; capitalized terms used herein but not defined
herein have the meanings given such terms in the Credit Agreement) by and among
the Borrower, the Lenders party thereto and SunTrust Bank, as Administrative
Agent (the “Administrative Agent”) and does hereby certify to the Administrative
Agent and to the Lenders as follows:

1. As of the date hereof and immediately after giving effect to the transactions
contemplated by the Second Amendment, no Default or Event of Default exists
(other than the Specified Event of Default (as defined in the Second
Amendment));

2. As of the date hereof and immediately after giving effect to the transactions
contemplated by the Second Amendment, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (except for such representations and warranties that expressly
relate to a prior date, in which case such representations and warranties were
true and correct in all material respects on such prior date); and

3. Since the date of the last audited financial statements of the Borrower,
there has been no event or occurrence which would have a Material Adverse
Effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate on
the date first written above.

 

DELTIC TIMBER CORPORATION By:   /s/ Kenneth D. Mann Name:   Kenneth D. Mann
Title:   Vice President, Treasurer, & Chief Financial Officer